Citation Nr: 1754811	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral ankle disability.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2000, from August 2004 to May 2007, from June 2009 to January 2010, and from March 2010 to May 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing.  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right ear hearing loss, bilateral ankle disability, and a low back disability.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for right ear hearing loss, the Board notes that the Veteran served as a combat engineer as well as a track vehicle mechanic in the military, and that he also received the Combat Action Badge.  The Veteran was last provided with a VA audiological examination in June 2012, at which time he was diagnosed as having sensorineural hearing loss in his left ear; however, the examiner found that the Veteran exhibited normal hearing in his right ear.  The examiner acknowledged the Veteran's military occupational specialties were highly probable for noise exposure, and therefore concluded that the Veteran's left ear hearing loss was at least as likely as not caused by or a result of an event in military service.  Based on these findings, the Veteran was granted entitlement to service connection for left ear hearing loss, but his claim of entitlement to service connection for right ear hearing loss was denied.  Significantly, however, at his February 2017 Board videoconference hearing, the Veteran testified that his right ear hearing acuity had worsened since the June 2012 VA audiological examination to the point where he believed that it was now worse than his left ear hearing acuity.  An additional examination is appropriate when there is an assertion that the severity of a disability has increased since the most recent VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, a given that the previous VA audiological examination was conducted over 5 years ago, a remand is necessary to obtain a new examination to determine whether the Veteran has a right ear hearing loss disability for VA purposes; and, if so, the likelihood that it was caused by an event in military service.  

With respect to the issue of entitlement to service connection for bilateral ankle disability, the Veteran testified at his February 2017 Board videoconference hearing that he initially injured his ankles during basic training in 2000 while stationed at Fort Leonard Wood, Missouri.  Specifically, the Veteran reported that his ankles began to "give out" and "roll" during drills.  He sought treatment for left ankle sprain in October 2000.  Subsequent service treatment records note ankle pain, weakness, and instability.  The Veteran was provided with a VA examination in July 2012, at which time the examiner indicated that the Veteran did not presently have, nor did he ever have, an ankle condition.  The VA examiner reiterated that, despite the Veteran's subjective complaints, there was no diagnosis to support his claimed bilateral ankle condition at that time.  However, subsequent treatment records reveal clinical symptoms consistent with sinus tarsi syndrome of the right foot as well as peroneal tendon tendinitis.  Given the Veteran's competent report of injuring his bilateral ankles in service, the documentation of ankle symptomatology in service, and the diagnoses of sinus tarsi syndrome as well as peroneal tendon tendinitis following service, the Board finds that the Veteran should be provided with another VA examination to determine the likelihood that his diagnosed ankle symptomatology was incurred in or otherwise related to his periods of active duty service.

With respect to the issue of entitlement to service connection for a low back disorder, the Veteran testified at his February 2017 Board videoconference hearing that he injured his back while stationed at Forward Operating Base (FOB) Dogwood in Iraq in approximately July 2005.  Specifically, the Veteran reported that after coming down from the top of a High Mobility Multipurpose Wheeled Vehicle (HMMWV), he felt a pop in his back accompanied by burning and tingling sensations, and that he experienced low back symptomatology ever since that incident.  A review of the service treatment records confirms that the Veteran sought treatment for low back pain in July 2005 after jumping from the back of a truck, and that he was diagnosed as having lumbago at that time.  A January 2010 treatment note, conducted around the time the Veteran was ending his third period of active duty service, indicated that he felt a "pop" in his back while in Iraq and had since suffered from chronic, intermittent back pain aggravated by strenuous labor.  Service treatment records also indicated that the Veteran was found to have a "preexisting condition" of L4-L5 bulging disc and L5-S1 herniated disc, which was confirmed by magnetic resonance imaging (MRI) in February 2010, as well as occasional radiation of pain into his right lower extremity.  In March 2010, he underwent an L4-5 epidural steroid injection and was diagnosed as having chronic lumbago, right lumbar radiculopathy, and lumbar spondylosis.  

The Veteran was provided with a VA examination in July 2012.  Curiously, however, while the examiner acknowledged the Veteran's history of lumbago and bulging/herniated disc, the examination report indicated that the Veteran did not presently have, nor had he ever been diagnosed as having, a thoracolumbar spine (back) condition.  Moreover, the VA examiner did not provide an etiological opinion with respect to the Veteran's back symptomatology.  As current VA treatment records show a diagnosis of lumbar radiculopathy, and as service treatment records document lumbago, back pain, and bulging/herniated disc consistent with the Veteran's reports of an in-service back injury, the Board finds that the July 2014 VA examination was inadequate and that the Veteran should be provided with another VA examination to ascertain the likely nature and etiology of his currently diagnosed low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the current severity and etiology of his right ear hearing loss.  After reviewing the claims file, the examiner is asked to opine as to whether the Veteran exhibits a current right ear hearing loss disability based on the applicable VA criteria.

If the Veteran does have a current right ear hearing loss disability, then the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current right ear hearing loss disability began in service, was caused by service, or is otherwise related to service.  The examiner should consider and address the Veteran's lay statements and testimony, as well as his military occupational specialties and receipt of the Combat Action Badge.

The examiner is asked to include a rationale for all opinions offered, with citation to supporting factual data, as indicated.

2.  Provide the Veteran with a new VA examination to determine the etiology of his diagnosed ankle disorders, to include sinus tarsi syndrome and peroneal tendon tendinitis.  Ask the examiner to review the claims file, to include the in-service and post-service medical evidence as well as the Veteran's competent lay statements as to his bilateral ankle symptoms during service and after service discharge.  Based on review of the Veteran's claims file, as well as findings derived from the examination, the examiner should opine, as to each ankle disability diagnosed since service, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current ankle disorder began in service, was caused by service, or was otherwise etiologically related to his military service, to include the complaints of ankle pain, weakness, and instability which were documented in service.  A complete and thorough rationale must be provided for all opinions provided.

3.  Provide the Veteran with a new VA medical examination to determine the etiology of his diagnosed low back disabilities since service, to include lumbar radiculopathy.  After review of the record and examination of the Veteran, the examiner should opine, as to each low back disability diagnosed since service, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed low back disability began in service, was caused by service, or is otherwise related to service.

The above opinion should include a discussion of the medical evidence of record, to include the service treatment records which document lumbago, back pain, and bulging/herniated disc.  Specifically, the examiner should discuss whether these in-service diagnoses are related to his current low back symptomatology.  The examiner should consider and address the Veteran's lay statements and testimony, as well as his military occupational specialties and receipt of the Combat Action Badge.  A complete rationale must be provided for each opinion offered.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




